270 F.2d 64
Burl P. GLOVER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15877.
United States Court of Appeals Eighth Circuit.
July 31, 1959.

On petition to review decision of the Tax Court of the United States.
W. S. Miller, Jr., E. Chas. Eichenbaum, and Leonard L. Scott, Little Rock, Ark., for petitioner.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Joseph F. Goetten, Robert N. Anderson and Carolyn R. Just, Attys., Department of Justice, for respondent.
PER CURIAM.


1
In accordance with opinion and judgment of the Supreme Court of the United States, Washington, D. C., 360 U.S. 446, 79 S. Ct. 1270, 3 L. Ed. 2d 1360, reversing judgment of this Court, judgment of April 23, 1958, 253 F.2d 735, vacated, set aside and held for naught, and decision of The Tax Court of the United States entered June 5, 1957, affirmed.